UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS ENTERPRISE FUND ( Class A, B, and C ) - DREYFUS NATURAL RESOURCES FUND ( Class A, B, C and I ) 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Enterprise Fund SEMIANNUAL REPORT March 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Enterprise Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus Enterprise Fund, covering the six-month period from October 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy and virtually all sectors and capitalization ranges of the stock markets. A relatively mild economic downturn over the first several months of 2008 was severely exacerbated in mid-September 2008, when the bankruptcy of Lehman Brothers triggered a cascading global economic decline.As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, the U.S. and global economies entered a period of intense inventory liquidation, and unemployment surged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, the U.S. government and monetary authorities have signaled their intent to do whatever it takes to forestall a depression or a deflationary spiral, including historically low interest rates, mortgage modification programs, massive monetary and fiscal stimulus and support for troubled financial institutions. Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser.Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. As always, we thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of October 1, 2008, through March 31, 2009, as provided by B. Randall Watts, Jr., CFA, and Todd Wakefield, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2009, Dreyfus Enterprise Funds Class A shares produced a total return of 32.32%, Class B shares returned 32.54%, and Class C shares returned 32.57%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 34.51%. 2 Stocks across all investment styles, market sectors and capitalization ranges fell sharply, particularly over the fourth quarter of 2008, due to intensifying financial and economic crises.The funds performance was in line with its benchmark, primarily due to fees and expenses that are not reflected in the Indexs results. The Funds Investment Approach The fund seeks capital appreciation. To pursue this goal, the fund normally invests at least 65% of its assets in the stocks of micro-cap companies, which typically are small (under $650 million market cap) and relatively unknown. The fund may also invest in larger companies if we believe they represent better prospects for capital appreciation. Although the fund normally will invest in common stocks of U.S.-based companies, it may invest up to 30% of its total assets in foreign securities.The funds investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings. The fund may also invest in securities issued by exchange-traded investment companies, which are designed to track a specific equity index. We look for companies with fundamental strengths that indicate the potential for strong profit growth.We focus on individual stock selection, searching one by one for companies with one or more of the following characteristics: strong management teams; competitive industry positions; focused business plans; compelling product or market opportunities; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) strong business prospects; and the ability to benefit from changes in technology, regulations or industry sector trends. Financial Crisis and Recession Roiled Stock Markets Stocks declined sharply in the midst of a global financial crisis and a deepening U.S. recession. Slumping home values, rising unemployment and plunging consumer confidence produced one of the most severe economic downturns since the Great Depression. Meanwhile, an ongoing credit crunch escalated over the summer of 2008 into a global financial crisis, resulting in the failures of major financial institutions. Despite aggressive remedial efforts by government authorities, risk-averse investors punished most stocks, seemingly regardless of their underlying business fundamentals. Market declines were magnified by highly leveraged institutional investors, who were forced to raise cash for margin calls. Severe market declines during the fourth quarter of 2008 were partly offset by a rally late in the first quarter of 2009, as investors looked forward to potentially better economic conditions. Stock Selections Provided Mixed Results The health care sector traditionally has been a relatively defensive area during market downturns, but the funds underweighted position in small-cap biotechnology companies prevented it from participating fully in the sectors relative strength. In addition, medical equipment and supplies providers disappointed as patients delayed elective surgeries, dampening sales and earnings of Wright Medical Group, CONMED, Hansen Medical and medical air transport provider Air Methods.Nursing homes operator Five Star Quality Care declined sharply due to concerns regarding future Medicare reimbursement rates.The financials sector also detracted from relative performance, as payment services company Cardtronics suffered amid turmoil in the banking industry, prompting us to sell the funds position in the company. Positive contributions to the funds performance came from the industrials sector, where we trimmed exposure over the course of the reporting period. The fund scored a number of winning stock selections in the sector, including precision components maker II-VI, Chinese electronics manufacturer Jinpan International and temporary staffing company 4 Spherion Corp. In addition, management consulting firm ICF International gained value, while correctional and mental health facilities operator Geo Group and HVAC systems specialist Comfort Systems USA held up better than sector averages. In the materials sector, metals-and-mining companies Seabridge Gold and Horsehead Holdings fared relatively well as prices of gold and zinc, respectively, were supported by robust demand. Among technology companies, the fund benefited from fortunate timing in the purchase of online advertising company ValueClick and semiconductor makers O2Micro International, Diodes and Advanced Analogic Technologies. Finally, e-commerce specialist Perficient held up relatively well amid expectations of strong demand from corporations seeking to increase productivity from smaller workforces. Finding Opportunities in a Distressed Market The economy has continued to struggle, and the financial crisis has persisted, prompting us to maintain the funds generally defensive investment posture. However, we believe that historically low interest rates, lower energy prices and massive government spending are likely to stimulate the U.S. economy over the longer term. Consequently, we have begun to take advantage of opportunities in industry groups and companies that, in our judgment, were punished too severely by investors and may be poised for gains in an eventual economic recovery. April 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Since the funds inception, a significant portion of the funds performance has been attributable to positive returns from its initial public offering (IPO) investments.There can be no guarantee that IPOs will have or continue to have a positive effect on the funds performance. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Growth Index is an unmanaged index which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Enterprise Fund from October 1, 2008 to March 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ (.33) $ 3.05 $ 2.84 Ending value (after expenses) $676.80 $674.60 $674.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ (.40) $ 3.68 $ 3.43 Ending value (after expenses) $1,025.33 $1,021.29 $1,021.54  Expenses are equal to the funds annualized expense ratio of (.08%) for Class A, .73% for Class B and .68% Class C, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2009 (Unaudited) Common Stocks97.4% Shares Value ($) Consumer Discretionary17.7% Aaron Rents American Public Education 18,290 a Citi Trends 15,170 a Deckers Outdoor 4,220 a FGX International Holdings 85,413 a Hibbett Sports 24,880 a K12 45,025 a Lincoln Educational Services 7,340 a Lions Gate Entertainment 29,820 a Lumber Liquidators 5,480 a Monro Muffler Nathans Famous 33,950 a Papa Johns International 18,540 a Peets Coffee & Tea 20,880 a Pool Princeton Review 77,400 a Spartan Motors Texas Roadhouse, Cl. A 53,370 a WMS Industries 24,870 a Consumer Staples2.5% Central Garden & Pet 16,310 a Inter Parfums Smart Balance 115,987 a Energy4.1% Arena Resources 27,040 a Boots and Coots International Well Control 166,070 a Natural Gas Services Group 38,390 a Northern Oil and Gas 176,135 a Exchange Traded Funds3.6% iShares Russell 2000 Growth Index Fund The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial4.4% American Physicians Danvers Bancorp First Commonwealth Financial Hallmark Financial Services 58,500 a Marlin Business Services 76,390 a Riskmetrics Group 7,560 a Tower Group Westwood Holdings Health Care15.5% Accelrys 64,580 a Acorda Therapeutics 13,280 a Air Methods 33,860 a Align Technology 31,400 a American Caresource Holdings 37,381 a ATS Medical 153,440 a Bruker 33,250 a Cadence Pharmaceuticals 20,040 a CardioNet 8,910 a Celera 15,950 a Chemed Enzon Pharmaceuticals 27,710 a ev3 20,160 a Five Star Quality Care 341,170 a Genomic Health 4,930 a Greatbatch 21,380 a Kendle International 18,050 a Landauer Medarex 39,400 a Metabolix 89,025 a Nabi Biopharmaceuticals 77,900 a Odyssey HealthCare 11,630 a PharMerica 7,970 a RTI Biologics 86,560 a Varian 5,330 a Vascular Solutions 21,630 a Volcano 27,869 a 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Wright Medical Group 11,270 a Industrials14.9% Administaff 22,240 Argon ST 7,500 a Dynamex 66,548 a EnergySolutions 13,580 Geo Group 10,804 a Graham 43,220 ICF International 31,847 a II-VI 12,700 a Jinpan International 38,930 Lantronix (warrants) 573 a 0 Layne Christensen 39,730 a Northwest Pipe 20,388 a Orbital Sciences 15,700 a Orion Marine Group 47,294 a Rush Enterprises, Cl. A 80,430 a Spherion 73,830 a Team 17,790 a Information Technology24.2% Advanced Analogic Technologies 89,070 a ATMI 27,380 a BigBand Networks 2,140 a Brocade Communications Systems 83,650 a Ciena 29,740 a Cogent 27,830 a Cogo Group 30,200 a Datalink 134,190 a Digi International 59,780 a Diodes 33,980 a Double-Take Software 49,685 a DTS 13,350 a Ebix 12,540 a FEI 14,990 a Intersil, Cl. A 57,870 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Keynote Systems 45,730 a Liquidity Services 73,098 a Littelfuse 46,660 a Mellanox Technologies 23,570 a Microtune 374,610 a NETGEAR 33,480 a Neutral Tandem 10,454 a O2Micro International, ADR 191,040 a PC-Tel Perficient 147,265 a Riverbed Technology 24,108 a SMART Modular Technologies 103,900 a SupportSoft 215,410 a Techwell 17,440 a ValueClick 58,000 a Vishay Intertechnology 22,060 a Volterra Semiconductor 27,290 a Materials9.1% Aurizon Mines 37,085 a Balchem Horsehead Holding 82,940 a Landec 110,170 a Seabridge Gold 47,310 a Sensient Technologies Western Goldfields 83,650 a Zoltek Cos. 53,912 a Utilities1.4% Allete UniSource Energy Total Common Stocks (cost $50,952,312) 10 Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,101,000) 1,101,000 b Total Investments (cost $52,053,312) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology Energy Consumer Discretionary Exchange Traded Funds Health Care Consumer Staples Industrials Money Market Investment Materials Utilities Financial  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Receivable for investment securities sold Dividends and interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Cash overdraft due to Custodian Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Management feeNote 3(a) Basic fee Performance adjustment Shareholder servicing costsNote 3(c) Distribution feesNote 3(b) Auditing fees Registration fees Legal fees Prospectus and shareholders reports Custodian feesNote 3(c) Trustees fees and expensesNote 3(d) Loan commitment feesNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2009 Year Ended (Unaudited) a September 30, 2008 Operations ($): Investment income (loss)net Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Class T Shares  Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares  Class C Shares  Class T Shares  Dividends reinvested: Class A Shares  Class B Shares  Class C Shares  Class T Shares  Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class T Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet  14 Six Months Ended March 31, 2009 Year Ended (Unaudited) a September 30, 2008 Capital Share Transactions: Class A b,c Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold  Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold  Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended March 31, 2009, 18,435 Class B shares representing $169,053, were automatically converted to 16,602 Class A shares and during the period ended September 30, 2008, 196,027 Class B shares representing $2,655,861, were automatically converted to 177,875 Class A shares. c On the close of business on February 4, 2009, 55,922 Class T shares representing $492,677 were automatically converted to 53,844 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2009 Year Ended September 30, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Capital contribution by Dreyfus      Net asset value, end of period Total Return (%) b c d Ratios/Supplemental Data (%): Ratio of total expenses (performance adjustment) to average net assets (.06) e,f Ratio of net expenses (performance adjustment) to average net assets e,f g g g Ratio of net investment income (loss) to average net assets e Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 16.64%. e Annualized. f Negative amounts are due to the impact of the performance adjustments. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended March 31, 2009 Year Ended September 30, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Capital contribution by Dreyfus      Net asset value, end of period Total Return (%) b c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e f f f Ratio of net investment (loss) to average net assets e Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 15.71%. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2009 Year Ended September 30, Class C Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Capital contribution by Dreyfus      Net asset value, end of period Total Return (%) c d e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f Ratio of net expenses to average net assets f g g g Ratio of net investment (loss) to average net assets f Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e If capital contribution had not been made by Dreyfus, total return for the year ended September 30, 2006 would have been 15.74%. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Enterprise Fund (the fund) is a separate non-diversified series of Dreyfus Opportunity Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The funds investment objective is capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus) a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Founders Asset Management LLC (Founders) serves as the funds sub-investment adviser. Founders is a 90% owned subsidiary of BNY Mellon.The fund is closed to new investors.The funds Board members and members of the funds investment management team each will be allowed to open new accounts with a one time investment in the fund. At a meeting of the funds Board of Trustees held on July 15, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Company from Dreyfus Premier Opportunity Funds to Dreyfus Opportunity Funds; and change the name of the fund from Dreyfus Premier Enterprise Fund to Dreyfus Enterprise Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 20 (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an author- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) itative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 45,810,818   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest 22 income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2009, The Bank of New York Mellon earned $25,397 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains.
